Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Election/Restriction filed on May 23, 2022 is acknowledged.  Claims 1-6, 8-9 are pending.  

Election/Restrictions
Applicant elected without traverse SEQ ID NO:20 from List I, SEQ ID NO:1 from List 2 and SEQ ID NO:36 from List 3 in the reply filed May 23, 2022.  
The restriction is deemed proper and is made FINAL in this office action.  Claims 1-6, 8-9 are examined on the merits of this office action.

Claim Objection
Claims 8-9 are objected to for the following minor informality: it appears that the numbering of the claims is incorrect and claim 7 is missing.  Mis numbered claims 8-9 should be amended to be claims 7-8.

Claim 1 is objected to for the following informality: the limitation of “aicd” in line 14 should be replaced with -acid-.

Claim 1 is objected to for the following reasons: SEQ ID Nos:31 and 37 are duplicate sequences (same sequence different SEQ ID NO:). Applicant should correct this error.

Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), paragraph, because the specification, while being enabling for treatment of specific cancer type with peptides of instant claim 1 (breast cancer cells) does not reasonably provide enablement for use against any cancer type.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  The treatment of cancer generally cannot possibly be considered enabled for the many reasons stated below.
To comply with the enablement requirements of 35 U.S.C. §112, first paragraph, a specification must adequately teach how to make and how to use a claimed invention throughout its scope, without undue experimentation.  Plant Genetic Systems N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003).  There are a variety of factors which may be considered in determining whether a disclosure would require undue experimentation.  These factors include: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

The Nature of the Invention/ The breadth of claims
Claim 1 claims “A surfactant adhesive protein comprising an amphiphilic peptide and an adhesive protein wherein the amphiphilic peptide is incorporated into the adhesive protein, wherein said adhesive protein is derived from mussel adhesive protein selected from the group consisting of FP-1 comprising at least one of the amino acid sequences of SEQ ID NOs: 1-3, FP-2 comprising the amino acid sequence of SEQ ID No. 4, FP-3 comprising at least one of the amino acid sequences of SEQ ID NOs: 5-8, FP-4 comprising the amino acid sequence of SEQ ID NO: 9, FP-5 comprising at least one of the amino acid sequences of SEQ ID NOs: 10-13, FP-6 comprising the amino acid sequence of SEQ ID NO: 14, FP-151 comprising at least one of the amino acid sequences of SEQ ID NOs: 15-17, FP-131 comprising the amino acid sequence of SEQ ID NO: 18 and FP-251 comprising the amino acid sequence of SEQ ID NO: 19, and wherein said amphiphilic peptide is selected from the group consisting of the amino acid sequences of ARARADADARARADAD (SEQ ID NO: 20), EAEAKAKAEAEAKAKA (SEQ ID NO: 21), QQRFQWQFEQQ (SEQ ID NO: 22), AEAEAKAK (SEQ ID NO: 23), DPHHHWYHMHQH (SEQ ID NO: 24), HNWYHWWMPHNT (SEQ ID NO: 25), HWKHPWGAWDTL (SEQ ID NO: 26), HWSAWWIRSNQS (SEQ ID NO: 27), DDWSHWWRAWNG (SEQ ID NO: 28), YTSPWWLAWYDP (SEQ ID NO: 29), AWWEAFIPNSIT (SEQ ID NO: 30) and KLWKKWAKKWLKLWKA (SEQ ID NO: 31); and wherein said surfactant adhesive protein is fused with an anticancer peptide, and the anticancer peptide is composed of an amino acid sequence selected from the group consisting of KLLLKLLKKLLKLLKKK (SEQ ID NO: 36), KLWKKWAKKWLKLWKA (SEQ ID NO: 37), LKKLAKLALAF (SEQ ID NO: 38), THRPPMWSPVWP (SEQ ID NO: 39), GWLKKIGKWKIFKK (SEQ ID NO: 40), ILPWKWPWWPWRR (SEQ ID NO: 41), KLAKLAKKLAKLAK (SEQ ID NO: 42); wherein optionally, if present, tyrosine residues among said adhesive protein are chemically modified to form DOPA (3,4-dibydroxphenylalanine) or DOPA-quinone.”  Claim 9 further claims “An anticancer composition comprising the surfactant adhesive protein according to claim 1”.
The claims are broad with respect to the intended use of being an anticancer composition (i.e. any type of cancer/tumor).
The breadth of the claims exacerbates the complex nature of the subject matter to which the present claim is directed.  The claims are extremely broad due to the vast number of possible cancers and tumor types encompassed by the claims.  Furthermore, there are numerous subspecies within the species of cancers.  For example, cancer is not a single disease, or cluster of closely related disorders. 
There are hundreds of cancers, which have in common only some loss of controlled cell growth. Cancers are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain and salivary glands.  They can occur in pretty much every part of the body. There is not a known one compound that can treat all cancer types given the variability (causes and mechanisms of pathogenesis) in cancer types (See Mechanisms of Carcinogenesis, 2010, International Agency for Research on Cancer, Section 3, page 190, column 1, and first paragraph).  

State of the Prior Art
While the state of the art is relatively high with regard to treatment of specific cancer types, the state of the art with regard to using peptides to treat cancers/tumors broadly or lacking.  There is no one treatment (or peptide) in the prior art or in the Applicant’s specification that will have anticancer activity against any cancer type.  
A review of the relevant art yielded a diverse array of treatment options for those suffering from various forms of cancer.  Traditional therapies include chemotherapy, radiotherapy and surgery.  
Regarding antimicrobial peptides (peptides found in instant claim 1), the art is lacking.  However, Schweizer discusses cationic amphiphilic peptides with cancer selectivity toxicity.  Schweizer teaches “During the last two decades cationic amphiphilic peptides and peptide sequences (CAPs) with cancer-selective toxicity have appeared. Based on their spectrum of anticancer activity CAPs can be divided into two major classes. The first class includes peptides that are highly potent against both bacteria and cancer cells, but not against mammalian cells. The second class includes peptides that are toxic to bacteria, and both mammalian cancer and non-cancer cells. Most antimicrobial and anticancer CAPs share a common membranolytic mode of action that results either in the selective disruption of the cancer cell membrane or permeation and swelling of mitochondria. The electrostatic attraction between the negatively charged membrane components of bacterial and cancer cells and CAPs is believed to play a crucial role in the disruption of bacterial and cancer cell membranes. This mode of action appears to bypass established resistance mechanisms. However, it is currently unclear as to why some CAPs kill cancer cells when others do not. In addition, non-membranolytic mode of actions of CAPs is increasingly recognized to contribute significantly to the anticancer activity of certain CAPs. The development of CAP-based chemotherapeutics is complicated due to the traditionally poor pharmacokinetic properties and high manufacturing costs of peptides and the low intrinsic selectivity for cancer cells. Peptidomimetic approaches combined with novel selective delivery devices show promise in overcoming some of these obstacles” (See abstract).  Schweizer teaches that the “CAP cecropin which displays anticancer activity against ovarian, carcinoma, breast carcinoma and leukemia cells”.  However, Schweizer does not disclose use of one CAP or any one amphiphilic antimicrobial peptide for using against cancer inhibition broadly.
Though Applicants have shown that SEQ ID NOS:33-34, 36, 38 and 42 have anti breast cancer activity (mostly at the higher concentrations only, with the exception of SEQ ID NO:36), this is not sufficient for enablement for being used against any cancer type given the vast number of cancer cell types, various mechanism of pathogenesis of each cancer cell type, the varying methods of treatment and the unpredictability of treating cancer broadly.
Furthermore, prior art regarding treatment/prevention of cancer broadly with a single compound is non-existent.

The Predictability in the art
With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219  notes the “general unpredictability of the field  [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is highly unpredictable”.  More generally, the invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  There is a general lack of predictability in the pharmaceutical art. In re Fisher, 427, F. 2d 833, 166, USPQ 18 (CCPA 1970).  Where the predictability in the art is low, Applicant is required to provide greater disclosure and guidance to comply with the enablement requirement.  MPEP § 2164.03.
The prior art pertaining to the treatment of cancer broadly is highly complex and unpredictable (see prior art description above and the breadth and complexity of the genus claimed).  The prior art pertaining to treatment of all cancer types with one agent is non-existent.  
  
The Relative Skill of Those in the Art 
The prior art discloses that there never has been a compound capable of treating or preventing cancers generally.  “The cancer therapy art remains highly unpredictable, and no example exists for efficacy of a single product against tumors generally.”  (<http://www.uspto.gov/web/offices/pac/dapp/1pecba.htm#7> ENABLEMENT DECISION TREE, Example F, situation 1). A similar statement appears at In re Application of Hozumi et al., 226 USPQ 353:  “In spite of the vast expenditure of human and capital resources in recent years, no one drug has been found which is effective in treating all types of cancer. Cancer is not a simple disease, nor is it even a single disease, but a complex of a multitude of different entities, each behaving in a different way”. There are compounds that treat a modest range of cancers, but no one has ever been able to figure out how to get a compound to be effective against cancer generally, or even a majority of cancers.  
MPEP 2141.03 states (in part), “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (disagreeing with the examiner’s definition of one of ordinary skill in the art), and finding that the hypothetical person is not definable by way of credentials, and that the evidence in the application did not support the conclusion that such a person would require a doctorate or equivalent knowledge in science or engineering).   

Amount of Guidance/The Presence or Absence of Working Examples
	The guidance provided is very limited with regards to using the peptides against cancer types broadly.  The specification fails to provide guidance on how to make use the peptides of the instant invention against any cancer type.  
	Applicants use peptides comprising SEQ ID Nos:33-34, 36, 38 and 42 against breast cancer cells (MD-MBA-231) (see Example 6, figures 3-4).  
Though Applicants have shown that SEQ ID NOS:33-34, 36, 38 and 42 have anti breast cancer activity (mostly at the higher concentrations only, with the exception of SEQ ID NO:36), this is not sufficient for enablement for being used against any cancer type given the vast number of cancer cell types, various mechanism of pathogenesis of each cancer cell type, the varying methods of treatment and the unpredictability of treating cancer broadly.

	Though the specification and the prior art is enabling regarding treatment of specific cancer types  with the peptides of the instant invention, the skilled artisan cannot predict which of the many possible peptides encompassed by the claims would be capable of inhibiting having anticancer activity against the many and highly variable types of cancer known in the art.  Accordingly, the specification provides little guidance over the scope of the presently pending claims. 

The quantity of experimentation needed
	Given the fact that, historically, the development of new cancers drugs has been difficult and time consuming, and especially in view of the factors stated above, the quantity of experimentation needed is expected to be great.
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 claims “The silicone oil according to claim 7…”  However, claim 7 is absent and thus on cannot determine the metes and bounds of claim 8 given that the limitations of claim 7 are not present.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 U.S. Patent No. 10878783 in view of Hoskin (Biochimica et Biophysica Acta 1778 (2008) 357 – 375). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “A surfactant adhesive protein comprising an amphiphilic peptide and an adhesive protein wherein the amphiphilic peptide is incorporated into the adhesive protein, wherein said adhesive protein is derived from mussel adhesive protein selected from the group consisting of FP-1 comprising at least one of the amino acid sequences of SEQ ID NOs: 1-3, FP-2 comprising the amino acid sequence of SEQ ID No. 4, FP-3 comprising at least one of the amino acid sequences of SEQ ID NOs: 5-8, FP-4 comprising the amino acid sequence of SEQ ID NO: 9, FP-5 comprising at least one of the amino acid sequences of SEQ ID NOs: 10-13, FP-6 comprising the amino acid sequence of SEQ ID NO: 14, FP-151 comprising at least one of the amino acid sequences of SEQ ID NOs: 15-17, FP-131 comprising the amino acid sequence of SEQ ID NO: 18 and FP-251 comprising the amino acid sequence of SEQ ID NO: 19, and wherein said amphiphilic peptide is selected from the group consisting of the amino aicd sequences of ARARADADARARADAD (SEQ ID NO: 20), EAEAKAKAEAEAKAKA (SEQ ID NO: 21), QQRFQWQFEQQ (SEQ ID NO: 22), AEAEAKAK (SEQ ID NO: 23), DPHHHWYHMHQH (SEQ ID NO: 24), HNWYHWWMPHNT (SEQ ID NO: 25), HWKHPWGAWDTL (SEQ ID NO: 26), HWSAWWIRSNQS (SEQ ID NO: 27), DDWSHWWRAWNG (SEQ ID NO: 28), YTSPWWLAWYDP (SEQ ID NO: 29), AWWEAFIPNSIT (SEQ ID NO: 30) and KLWKKWAKKWLKLWKA (SEQ ID NO: 31); and wherein said surfactant adhesive protein is fused with an anticancer peptide, and the anticancer peptide is composed of an amino acid sequence selected from the group consisting of KLLLKLLKKLLKLLKKK (SEQ ID NO: 36), KLWKKWAKKWLKLWKA (SEQ ID NO: 37), LKKLAKLALAF (SEQ ID NO: 38), THRPPMWSPVWP (SEQ ID NO: 39), GWLKKIGKWKIFKK (SEQ ID NO: 40), ILPWKWPWWPWRR (SEQ ID NO: 41), KLAKLAKKLAKLAK (SEQ ID NO: 42); wherein optionally, if present, tyrosine residues among said adhesive protein are chemically modified to form DOPA (3,4-dibydroxphenylalanine) or DOPA-quinone”.  The instant application further claims a silicone oil comprising said proteins and an anticancer agent comprising said proteins (see claims 6-7 and 9).
US Patent No. 10870783 (US Patent No. ‘783) claims “A surfactant adhesive protein comprising an amphiphilic peptide and an adhesive protein wherein the amphiphilic peptide is incorporated into the adhesive protein, wherein said adhesive protein is derived from mussel adhesive protein selected from the group consisting of FP-1 comprising at least one of the SEQ ID Nos: 1-3, FP-2 comprising SEQ ID No, 4, FP-3 comprising at least one of the SEQ ID NOs: 5-8, FP-4 comprising SEQ ID NO: 9, FP-5 comprising at least one of the SEQ ID NOs:10-13, FP-6 comprising SEQ ID NO: 14, FP-151 comprising at least one of the SEQ ID NOs; 15-17, FP-131 comprising SEQ ID NO:18 and FP-251 comprising SEQ ID NO:19, and wherein said amphiphilic peptide is selected from the group consisting of ARARADADARARADAD (SEQ ID NO: 20), EAEAKAKAEAEAKAKA (SEQ ID NO:21), QQRFQWQFEQQ (SEQ ID NO: 22), AEAEAKAK (SEQ ID NO:23), DPHHHWYHMHQH (SEQ ID NO: 24), HNWYHWWMPHNT (SEQ ID NO:25), HWKHPWGAWDTL (SEQ ID NO: 26), HWSAWWIRSNQS (SEQ ID NO: 27), DDWSHWWRAWNG (SEQ ID NO: 28), YTSPWWLAWYDP (SEQ ID NO:29), AWWEAFIPNSIT (SEQ ID NO:30) and KLWKKWAKKWLKLWKA (SEQ ID NO:31); wherein optionally, if present, tyrosine residues among said adhesive protein are chemically modified to form DOPA (3,4-dibydroxphenylalanine) or DOPA-quinone” (See claim 1).  US Patent No. ‘783 further claims incorporation of the amphiphilic peptide at the N or C terminus (see claim 2), fusion with an anticancer peptide (see claims 4-5) and wherein the peptide is one of SEQ ID Nos:32-35.  US Patent No. 783 is silent to wherein the anti-cancer peptide is one of SEQ ID Nos:36-42.  However, Hoskin (Biochimica et Biophysica Acta 1778 (2008) 357 – 375) teaches that the cationic AMP peptide KLAKLAKKLAKLAK (SEQ ID NO:42) is a pro-apoptotic anti-cancer peptide (see abstract, see page 369, right column, last paragraph into page 370).
It would have been obvious before the effective filing date of the claimed invention to use the anti-tumor peptide of SEQ ID NO:42 as taught by Hoskin.  One of ordinary skill in the art would have been motivated to do so given that the KLA peptide has potent Anti-tumor activity and is also a cationic AMP as the anti-cancer peptides of US Patent No. 783 (SEQ ID Nos:32-34).  There is a reasonable expectation of success give that the KLA peptide is a well-known cationic AMP anticancer peptide used in fusion proteins. 
US Patent. No. ‘783 further claims a silicone oil comprising said adhesive protein (see claims 10-11) and optionally modifying the tyrosine residues into DOPA (see claims 7-9). Claims 1-6 and 8-9 are obvious over Claims 1-11 US Patent.  No. ‘783 in view of Hoskin.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654